DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,710,067 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The disclaimer fee in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, drawn to structure, recites results from operating the claimed pipette tip from vague and indefinite elements. The “top portion” is recited to have functions of “interconnecting” and “controlling” but a “top portion” is not definite structure as it only describes where it is (i.e. top) and “portion” is not a particular structure. The claim does not recite clear structure that supports the claimed functions and thus it is unclear what structural limitations is imposed by the functions. The same applies to the middle portion and lower portion. Nothing serves to notify the differentiate of the portions except in terms of function. Claims 2 and 3 are also indefinite for the same reasons.
	The same applies to “middle portion…features that have geometries and material composition.” Although the claim states the middle portion has optically active features that have “geometries and material composition,” everything has a geometry and material composition, and therefore the “geometries and material” does not serve to structurally limit. The claimed limitation is limited by function, not structure. Therefore the limitations pertaining to the “geometries and material composition” are indefinite.
	The recitation “that is a continuation of a hollow central core” and “also with an open end” is not clear which previous element is being referred to. Is it the central core, lower portion, optically active features, middle portion, light guide. With respect to “also with an open end” which other element has an open end?
	The recitation of “the optically active features” is indefinite because it is not clear if the features must be active (i.e. must be performing the stated functions) or is reciting the intended use of the features. The term “active” implies the element is in the state of performing.
 Claim 1 recites a “lower portion” but it is not clear that the lower portion is an element of the pipette tip because the claim does not positively recite that it is. In contrast, “contiguous device,” “top portion,” and “middle portion” are clearly elements belonging to the claimed pipette tip because each of these elements are listed separately by an indentation and the claim explicitly states the elements belong to the list following the word “comprising.” See. 37 C.F.R. 1.75(i).
The recitations of “the micropipetter function” and “the microspectrometer acceptor element” lack sufficient antecedent basis.
The recitation of “difference in angle of attack and refractive indices” lack clarity of what they are being compared to such that one knows what makes the differences.
Claims 2 and 3 use the term “generally” and is taken to broaden the limitation that follows so that it means that it does not have to be so. For instance, “generally in the shape of a conical frustum” found in claim 2 is taken to mean that it does not have to be in the shape of a conical frustum but must have some unidentified similarities. Since the shape is not required to be a conical frustum (“the cross sectional shape of said conical frustum is in the form of two generally half circles connected by two opposing generally parallel lines.”[022] of specification as filed shows that it is not actually a conical frustum), it would not be clear to one of ordinary skill in the art what characteristics the shape must have so that is falls within the meaning of “generally in the shape of a conical frustum” and what would render the shape to be outside the scope of the limitation. Applicant points to paragraph [089] as defining the term “generally” to be e.g. “unavoidable,” “defects,” but the disclosure is at odds with this definition because the examples of what is a “conical frustum,” i.e. “is in the form of two generally half circles connected by two opposing generally parallel lines” shows that is not a “unavoidable” variation or a defect from a conical frustum because the two parallel lines shows that it is intentionally different from a conical frustum. The same applies to the “generally” found in claim 3 and nothing in the specification shows that the lower portion is a cylinder.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 is dependent on claim 2 and thus requires all the elements recited in claims 1, 2, and 3. The disclosure fails to show the combination of the elements recited in claims 2 and 3 together where the light transits both hollow central cores of the middle portion and the lower portion. Claim 3 requires light transiting from said hollow central core in said middle portion into said hollow central core of said lower portion, containing a sample, and back into said hollow central core of said middle portion. This is not shown by the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, as interpreted by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trau (US 2016/0245739, cited in IDS of 6/26/19).
1. A pipette tip (e.g. Fig. 6, 9 comprising:
a contiguous device (27) having contextual functionalities in three integrated portions (tip, conical section, cylindrical section):
a top portion (top of 26) for interconnecting said pipette tip to a barrel of a combination microspectrometer-micropipetter and controlling positioning of light source and light accepting elements of said microspectrometer;
a middle portion (light grey triangular/conical area) including optically active features that have geometries and material composition forming a light guide that surrounds a hollow central core (larger chamber and narrow chamber where reference number “25” is located), that is a continuation of a hollow central core (narrow chamber at the tip of conical section) of a lower portion, also with an open end, which engages sample solutions, and where the optically active middle portion (internal reflective element 25) internally redirects input light from said microspectrometer source element within the material of said middle portion and into a sample solution within the central hollow core mediated by the lower portion and pressure changes related to the micropipetter function, and where light continues through the central hollow core, which may contain sample solution, and back into the material of the optically active middle portion where light is again redirected due to the geometries and material composition of said light guide into the microspectrometer acceptor element and, further, where the geometries and material compositions of the middle portion affect internal redirection of light based on differences in angle of attack and refractive indices (inherent as an “internal reflective element 25” has a refractive index).

With respect to claim 2, as interpreted by the Examiner, a middle portion is generally in the shape of a conical frustum (see area where internal reflective element 25 is located) and where said conical frustum has angles and material composition that enable redirection of light based on refractive indices (internal reflective element 25).

With respect to claim 3, the lower portion is generally cylindrical (see section at far right of tip 28 of Fig. 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, 11, and 12, as interpreted by the Examiner, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,710, 067. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed recitation that the light changes direction twice is inherent in the reference claims and the claims are generally broader than the reference claims. It would be inherent that the light beam changes direction at least twice in the reference claims because claim 1 recites that the elongated middle portion internally reflects the input light into the bottom portion and sample chamber, and this is the first reflection. There must be a second reflection because the light in the sample chamber must be sent to an opposing wall and returned back to the microspectrometer. Therefore, although not recited in the claim, it would be inherent that the light changes direction (vectors) at least twice.
Claim of Application 
Reference Claim
1. A pipette tip comprising:
1. A pipette tip comprising:
a contiguous device (27) having contextual functionalities in three integrated portions:
a top portion, elongated middle portion, bottom portion
a top portion (top of 26) for interconnecting said pipette tip to a barrel of a combination microspectrometer-micropipetter and controlling positioning of light source and light accepting elements of said microspectrometer;
a top portion for interconnecting said pipette tip to a barrel of a microspectrometer; (intended use limitation of “for interconnecting…” does not serve to structurally differentiate).
a middle portion including optically active features that have geometries and material composition forming a light guide that surrounds a hollow central core,





that is a continuation of a hollow central core  of a lower portion, also with an open end, which engages sample solutions, and

where the optically active middle portion internally redirects input light from said microspectrometer source element within the material of said middle portion and into a sample solution within the central hollow core mediated by the lower portion and pressure changes related to the micropipetter function, and where light continues through the central hollow core, which may contain sample solution, and back into the material of the optically active middle portion where light is again redirected due to the geometries and material composition of said light guide into the microspectrometer acceptor element and, 

further, where the geometries and material compositions of the middle portion affect internal redirection of light based on differences in angle of attack and refractive indices.
an elongated middle portion including walls surrounding a hollow central core, said walls forming a light guide to internally reflect input light from said microspectrometer within said walls of said middle portion and into a bottom portion; 


said bottom portion including a sample chamber at a terminal end thereof and



o internally reflect input light from said microspectrometer within said walls of said middle portion and into a bottom portion (functional limitations that do not impart structure are not found to differentiate in a claim drawn to structure)

a light guide element for directing light received from said light guide into said sample chamber; wherein said light guide element directs said received light through said sample chamber, into an opposing side of said light guide element, and into said light guide, said light returning to said microspectrometer.


inherent property
2. The pipette tip of claim 1, wherein a middle portion is generally in the shape of a conical frustum and where said conical frustum has angles and material composition that enable redirection of light based on refractive indices (inherent with the light guide)
2. The pipette tip of claim 1 wherein said middle portion is generally in the shape of a conical frustum.
3. The pipette tip of claim 2 wherein said lower portion is generally cylindrical and light transiting from said hollow central core in said middle portion into said hollow central core of said lower portion. containing a sample and back into said hollow central core of said middle portion is sufficient to enable light introduction and collection.
4. The pipette tip of claim 1 wherein said bottom portion is generally rounded at an extreme end, said light internally reflecting from said rounding into said sample chamber.


Response to Arguments
Claim Rejections - 35 USC § 112
The previous grounds of rejection of claims 1-3 for failing to clearly discerning the structure of the pipette tip is withdrawn in light of amendment of the claims, however the amended claims are again rejected under new grounds for failing to clearly discerning the structure of the pipette tip

With regards to the claimed “generally in the shape of a conical frustum,” Applicant points out that “generally” is defined in the specification at paragraph [089] as defining the term “generally” to be e.g. “unavoidable,” “defects,” but the disclosure is at odds with this definition because the examples of what is considered to be a “conical frustum,” i.e. “is in the form of two generally half circles connected by two opposing generally parallel lines” shows that it is not an “unavoidable” variation or a defect from a conical frustum because the two parallel lines shows that it is intentionally different from a conical frustum.

Claim Rejections - 35 USC § 102/103
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886